Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 1 the phrase “called the center mass…is behind point (B) of the metatarsals” is confusing, vague, and indefinite.  It also attempts to define the shoe in reference to portions of a foot, i.e. metatarsals which are indefinite.
     Claims 2 and 3 recite intended functions without providing any additional structures rendering the claims vague and indefinite as to what additional structural limitations are intended to be encompassed by such language.
     Claim 7 is confusing, vague, indefinite, and therefore the structural limitations intended to be encompassed cannot be determined.
     In claim 10 the phrase “the outer contour of the foot” defines the shoe in reference to portions of a foot which are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ramos (2011/0185593).
     Ramos shows a shoe comprising an upper (as shown in figure 6), a comfort sole (3), an outsole (5), and a rigid shell (2) made of a polymeric resin (see paragraph [0043]) with openings (17) as claimed.
     In reference to claim 15, Ramos clearly shows the claimed sole and therefore inherently has been produced by a method.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Moumdjian (5295314).
     Ramos shows a shoe substantially as claimed except for the shell having side portions with a notch therein.  Moumdjian teaches providing side portions (10d) on a rigid shell (10) with notches (shown in 
     In reference to claim 20, Ramos as modified above clearly shows the claimed sole and therefore inherently has been produced by a method.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Cretinon (7082702).
     Ramos shows a shoe substantially as claimed except for a longitudinal extending opening.  Cretinon teaches forming a longitudinal extending opening (shown in figure 6) in a rigid shell (150).  It would have been obvious to provide a longitudinal extending opening as taught by Cretinon in the shoe of Ramos to increase medial to lateral flexibility and width adjustment.
Claims 4-7, 11, 13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramos in view of Dietrich (6497058).
     Ramos shows a shoe substantially as claimed except for the shell having side portions with a notch therein.  Dietrich teaches (see figure 4) providing side portions (11a-11d) on a rigid shell (10) with notches (12a-12c).  It would have been obvious to provide side portions with notches as taught by Dietrich in the shoe of Ramos to increase stability medial and laterally and allowing flexibility at the forefoot area.
     In reference to claim 20, Ramos as modified above clearly shows the claimed sole and therefore inherently has been produced by a method.
     In reference to claim 11, Ramos as modified above shows a shoe substantially as claimed except for a longitudinal extending opening.  Dietrich teaches forming a longitudinal extending opening (shown in figure 4) in a rigid shell (formed by elements 10).  It would have been obvious to provide a longitudinal extending opening as taught by Dietrich in the shoe of Ramos to increase medial to lateral flexibility and width adjustment.
     In reference to claims 13 and 18, Ramos as modified above shows a shoe substantially as claimed except for the exact material for the shell.  Dietrich teaches the use of carbon fiber materials (column 6 lines 40-55) for a rigid shell (10).  It would have been obvious to use carbon fiber materials as taught by Dietrich for the rigid shell in the shoe of Ramos to provide a lightweight rigid durability shell.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732